Frankum, Judge.
Jack Clyde Logan was convicted of the offense of burglary. He filed a motion for a new trial on general grounds only. The trial court overruled the motion, and the defendant assigns this ruling as error.
The evidence adduced on the trial of this case was sufficient for the jury to find, beyond a reasonable doubt, that a burglary was committed as charged in the indictment; that at the time the house was broken open and entered, an Amoco credit card, No. 4651843007, the property of Comer F. Hampton, was in the house; that this particular credit card, $241.24 in money, and several checks were stolen and taken from the house when the burglary was committed; that shortly thereafter the defendant had possession of said credit card and used it on several occasions in making purchases of personal property on credit; that on each occasion when the credit card was thus used by the defendant, he signed the name of Comer F. Hampton on an invoice showing the items of property purchased, all without the knowledge or consent of Comer F. Hampton, and that the defendant’s possession of the credit card shortly after the burglary was committed was not satisfactorily explained.
Facts shown by the evidence were not only consistent with the hypothesis of guilt, but were sufficient to exclude every other *474reasonable hypothesis save that of the guilt of the defendant. Harrison v. State, 74 Ga. 801.
Decided April 5, 1961.
Jean E. Johnson, Sr., for plaintiff in error.
Paul Webb, Solicitor-General, Thomas R. Luck, Jr., Eugene L. Tiller, contra.

Judgment affirmed.


Townsend, P. J., Carlisle and Jordan, JJ., concur.